Execution Version









SECURITY AND PLEDGE AGREEMENT
Dated as of December 12, 2014
among
Each Grantor From Time to time Party Hereto
and
U.S. BANK NATIONAL ASSOCIATION
solely in its capacity as the Collateral Agent for the Secured Parties
8.0% Convertible Senior Secured Notes due 2019


TABLE OF CONTENTS
 
 
Page
 
 
 
1.
Defined Terms
1
2.
Grant of Security
7
3.
Security for Secured Obligations
8
4.
Grantors Remain Liable
9
5.
Representations and Warranties
9
6.
Covenants
11
7.
Relation to Other Note Documents
15
8.
Further Assurances
16
9.
the Collateral Agent’s Right to Perform Contracts, Exercise Rights, etc.
17
10.
the Collateral Agent Appointed Attorney-in-Fact
17
11.
the Collateral Agent May Perform
18
12.
the Collateral Agent’s Duties
18
13.
Collection of Accounts, General Intangibles and Negotiable Collateral
18
14.
Disposition of Pledged Interests by the Collateral Agent
18
15.
Voting and Other Rights in Respect of Pledged Interests
19
16.
Remedies
19
17.
Remedies Cumulative
20
18.
Marshaling
20
19.
Indemnity and Expenses
21
20.
Merger, Amendments; Etc.
21
21.
Addresses for Notices
21
22.
Continuing Security Interest; Releases and Assignments
21
23.
Governing Law
22
24.
the Collateral Agent
22
25.
Miscellaneous
22
26.
Post-Closing Matters
23









ANNEX 1
—
FORM OF JOINDER
EXHIBIT A
—
FORM OF COPYRIGHT SECURITY AGREEMENT
EXHIBIT B
—
FORM OF PATENT SECURITY AGREEMENT
EXHIBIT C
—
FORM OF TRADEMARK SECURITY AGREEMENT
EXHIBIT D
—
FORM OF PLEDGED INTERESTS ADDENDUM
EXHIBIT E
—
FORM OF ISSUER’S ACKNOWLEDGMENT



SECURITY AND PLEDGE AGREEMENT dated as of December 12, 2014 by and among the
Grantors listed on the signature pages hereof and those additional Persons that
hereafter become parties hereto by executing a Joinder (the “Grantors,” as more
fully set forth in Section 1), and U.S. BANK NATIONAL ASSOCIATION, solely in its
capacity as collateral agent for the Secured Parties (the “Collateral Agent,” as
more fully set forth in Section 1).
W I T N E S S E T H:
WHEREAS, pursuant to the Indenture dated as of December 12, 2014 (the “Issue
Date”) (as it may be supplemented from time to time, the “Indenture”) among
CYAN, INC., a Delaware corporation (the “Company,” as more fully set forth in
Section 1), the subsidiary guarantors party thereto and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as the Trustee and the Collateral
Agent, the Company has issued to the Holders the 8.0% Convertible Senior Secured
Notes due 2019 (the “Notes”); and
WHEREAS, in order to induce the Holders to purchase the Notes, the Grantors have
agreed to grant a continuing security interest in and to the Collateral in favor
of the Collateral Agent in order to secure the prompt and complete payment,
observance and performance of, among other things, the Secured Obligations.
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
1.Defined Terms. All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Indenture. Any terms (whether capitalized or lower case)
used in this Agreement that are defined in the UCC shall be construed and
defined as set forth in the UCC unless otherwise defined herein or in the
Indenture; provided, however, that to the extent that the UCC is used to define
any term used herein and if such term is defined differently in different
Articles of the UCC, the definition of such term contained in Article 9 of the
UCC shall govern. The terms defined in this Section 1 include the plural as well
as the singular. In addition to those terms defined elsewhere in this Agreement,
as used in this Agreement, the following terms shall have the following
meanings:
“Account” means an account (as that term is defined in Article 9 of the UCC).
“Account Debtor” means an account debtor (as that term is defined in the UCC).
“Agreement” means this agreement as originally executed or, if amended,
restated, supplemented or otherwise modified from time to time as herein
provided, as so amended, restated, supplemented or modified.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Books” means books, records (including each Grantor’s Records indicating,
summarizing, or evidencing such Grantor’s assets (including the Collateral) or
liabilities, each Grantor’s Records relating to such Grantor’s business
operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information), files, correspondence, customer lists,
supplier lists and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.
“Chattel Paper” means chattel paper (as that term is defined in the UCC), and
includes tangible chattel paper and electronic chattel paper.
“Collateral” has the meaning specified therefor in Section 2.
“Collateral Agent” means the Person named as the “Collateral Agent” in the first
paragraph of this Agreement until a successor collateral agent shall have become
such pursuant to the applicable provisions of this Agreement and the Indenture,
and thereafter “Collateral Agent” shall mean or include each Person who is then
a the Collateral Agent hereunder.
“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the UCC), and includes those commercial tort claims listed on Schedule 2 to
the Disclosure Letter.
“Company” shall have the meaning specified in the first paragraph of this
Agreement, and subject to the provisions of Article 11 of the Indenture, shall
include its successors and assigns.
“Control Agreement” means a control agreement, in form and substance necessary
to perfect the security interest in favor of the Collateral Agent, executed and
delivered by a Grantor, the Collateral Agent, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account). The Collateral Agent shall not be required to indemnify any
securities intermediary or bank in connection with a Control Agreement.
“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by Grantors, or any of them, and the Collateral Agent, in
substantially the form of Exhibit A.
“Copyrights” means any and all rights in any works of authorship and derivative
works, whether published or unpublished, including (i) copyrights and moral
rights, (ii) copyright registrations and recordings thereof and all applications
in connection therewith including those listed on Schedule 3 to the Disclosure
Letter, (iii) income, license fees, royalties, damages, and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements, misappropriations, and violations
thereof, (iv) the right to sue for past, present, and future infringements,
misappropriations, and violations thereof, and (v) all of each Grantor’s rights
corresponding thereto throughout the world.
“Deposit Account” means a deposit account (as that term is defined in the UCC).
“Documents” means documents (as that term is defined in the UCC).
“Disclosure Letter” means the disclosure letter, dated as of December 12, 2014,
executed and delivered by the Grantors to the Collateral Agent, as supplemented
from time to time.
“Equipment” means any and all equipment (as that term is defined in the UCC).
“Excluded Accounts” means:
(a)     Deposit Accounts or Securities Accounts the balance of which consists
exclusively of (i) withheld income taxes and federal, state or local employment
taxes in such amounts as are required in the Company’s reasonable judgment to be
paid to the Internal Revenue Service or state or local government agencies
within the following two months with respect to the Company’s and its
Subsidiaries’ employees and (ii) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec. 2510.3 102 on behalf of the Company’s or
its Subsidiaries’ employees; and
(b)    all segregated Deposit Accounts or Securities Accounts constituting (and
the balance of which consists solely of funds set aside in connection with)
payroll accounts and trust accounts or cash collateral for letters of credit
constituting Permitted Debt.
“Excluded Assets” means any of the following:
(a)     any general intangible or authorization, permit, lease, license,
franchise, charter, contract, intellectual property, property right or agreement
to which any Grantor is a party or any of its rights, title or interests
thereunder if and only to the extent that the grant of a Security Interest
hereunder (i) is prohibited by or a violation of any law, rule or regulation
applicable to such entity or (ii) shall constitute or result in a breach of a
term or provision of, or the termination of the abandonment, invalidation or
unenforceability or a default under the terms of, such authorization, permit,
lease, license, contract, franchise, charter, intellectual property, property
right or agreement (other than to the extent that any such law, rule,
regulation, term or provision would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any relevant
jurisdiction or any other applicable law (including any debtor relief law or
principle of equity)); provided, however, that the Collateral shall include (and
such security interest shall attach and the definition of Excluded Assets shall
not then include) immediately at such time as the contractual or legal
provisions referred to above shall no longer be applicable and to the extent
severable, and shall attach immediately to any portion of such permit, lease,
license, contract or agreement not subject to the provisions specified in
clauses (i) or (ii) above;
(b)     any letter-of-credit rights to the extent any Grantor is required by
applicable law to apply the proceeds of a drawing of such letter of credit for a
specified purpose;
(c)     Capital Stock in any joint venture with a third party that is not an
Affiliate, to the extent a pledge of such Capital Stock is prohibited by the
documents covering such joint venture;
(d)     Excluded Accounts;
(e)     (i) with respect to any Trademarks, applications in the PTO to register
Trademarks on the basis of any of Grantor’s “intent to use” such Trademarks will
not be deemed to be Collateral unless and until a “statement of use” or
“amendment to allege use” has been filed and accepted in the PTO, whereupon such
application shall be automatically subject to the Security Interest granted
herein and deemed to be included in the Collateral, and (ii) with respect to any
other Trademark or any Patents or Copyrights, such Trademarks, Patents or
Copyrights will not be deemed to be Collateral if the creation of a Security
Interest therein will constitute or result in the abandonment, impairment,
invalidation or unenforceability thereof any assets to the extent and for so
long as the pledge of such assets is prohibited by law and such prohibition is
not overridden by the Uniform Commercial Code or other applicable law;
(f)     any Grantor’s inventory, receivables, and other Borrowing Base Assets,
to the extent such Collateral secures any Grantor’s obligations under the Credit
Facilities;
(g)     margin stock (within the meaning of Regulation U issued by the Federal
Reserve Board) to the extent the creation of a security interest therein in
favor of the Collateral Agent will result in a violation of Regulation U issued
by the Federal Reserve Board; and
(h)     any property subject to a purchase money arrangement (as such term is
defined in the UCC) or Capital Lease.
“Excluded Property” means the Excluded Securities and the Excluded Assets.
“Excluded Securities” means:
(a)     more than 65% of the issued and outstanding voting stock, and more than
65% of all other outstanding Capital Stock, of (i) any Foreign Subsidiary; or
(ii) any subsidiary that has no material assets other than Capital Stock of
Foreign Subsidiaries and Capital Stock in other Subsidiaries that have no
material assets other than Capital Stock of Foreign Subsidiaries;
(b)     Capital Stock (i) of any Subsidiary of a Foreign Subsidiary; or (ii) of
a person that is not a direct or indirect Wholly Owned Subsidiary of the Company
to the extent prohibited by the terms of such Subsidiary’s organizational
documents and by applicable law; and
(c)     Capital Stock and other securities of a Subsidiary to the extent that
the pledge of such Capital Stock and other securities results in the Company
being required to file separate financial statements of such Subsidiary with the
Commission under Article 3, Rule 3-16 of Regulation S-X under the Exchange Act,
but only to the extent necessary to not be subject to such requirement.
“Exempt Account” means any account having a balance of $100,000 (or the foreign
currency equivalent thereof) or less.
“Federal Reserve Board” means the United States Federal Reserve Board of
Governors.
“Fixtures” means fixtures (as that term is defined in the UCC).
“General Intangibles” means general intangibles (as that term is defined in the
UCC), and includes payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the UCC, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.
“Grantors” shall have the meaning specified in the first paragraph of this
Agreement, and subject to the provisions of Article 11 of the Indenture, shall
include its successors and assigns.
“Indenture” has the meaning specified therefor in the recitals to this
Agreement.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Intellectual Property” means any and all (i) Patents, Copyrights, Trademarks,
trade secrets, know-how, inventions (whether or not patentable), algorithms,
software programs (including source code and object code), processes, product
designs, industrial designs, operating manuals, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof, (ii) all copies and embodiments of any of
the foregoing (in whatever form or medium), (iii) all income, royalties, damages
and payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements,
misappropriations, violations thereof, (iv) the right to sue for past, present,
and future infringements, misappropriations, and violations thereof, and (v) all
rights corresponding thereto throughout the world.
“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, (ii) any licenses or other similar rights provided to any
other Person in or with respect to Intellectual Property owned or controlled by
the Specified Party, in each case, including (A) any software license agreements
(other than license agreements for commercially available off-the-shelf software
that is generally available to the public which have been licensed to a Grantor
pursuant to end-user licenses), (B) the license agreements listed on Schedule 3,
and (C) the right to use any of the licenses or other similar rights described
in this definition in connection with the enforcement of the Secured Parties’
rights under the Note Documents, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect to clause (i)
and (ii) above, including payments there under and damages and payments for
past, present, or future infringements, misappropriations, and violations
thereof, (iv) the right to sue for past, present, and future breach or
violations thereof, and (v) all rights corresponding thereto throughout the
world.
“Inventory” means inventory (as that term is defined in the UCC).
“Investment Related Property” means (i) any and all investment property (as that
term is defined in the UCC), and (ii) any and all of the Pledged Interests.
“Issue Date” has the meaning specified therefor in the recitals to this
Agreement.
“Joinder” means each Joinder to this Agreement executed and delivered by the
Collateral Agent and each of the other parties listed on the signature pages
thereto, in substantially the form of Annex 1.
“Material Intellectual Property Licenses” has the meaning specified therefor in
Section (5)(d).
“Negotiable Collateral” means letters of credit, letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing), instruments,
promissory notes, drafts and documents (as each such term is defined in the UCC)
and Pledged Notes.
“Note Documents” means the Notes, the Indenture, the Pledge and Escrow Agreement
and the Related Security Documents, as such instruments and agreements may be
amended, restated, modified or otherwise supplemented from time to time.
“Patent Security Agreement” means each Patent Security Agreement executed and
delivered by Grantors, or any of them, and the Collateral Agent, in
substantially the form of Exhibit B.
“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule 3 to the Disclosure Letter, (ii) all
continuations, divisionals, continuations-in- part, re-examinations, reissues,
and renewals thereof and improvements thereon, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements,
misappropriations, or violations thereof, (iv) the right to sue for past,
present, and future infringements, misappropriations, or violations thereof, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.
“Pledged Companies” means each Person listed on Schedule 4 to the Disclosure
Letter as a “Pledged Company”, together with each other Person, all or a portion
of whose Capital Stock is acquired or otherwise owned by a Grantor after the
Issue Date.
“Pledged Interests” means all of each Grantor’s right, title and interest in and
to all of the Capital Stock listed on Schedule 4 to the Disclosure Letter and
all other Capital Stock now owned or hereafter acquired by such Grantor,
regardless of class or designation, and all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto, also
including any certificates representing the Capital Stock, the right to receive
any certificates representing any of the Capital Stock, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.
“Pledged Interests Addendum” means a Pledged Interests Addendum substantially in
the form of Exhibit D.
“Pledged Notes” means all of each Grantor’s right, title and interest in and to
all of the promissory notes listed on Schedule 4 to the Disclosure Letter and
all other promissory notes now owned or hereafter acquired by such Grantor, and
all substitutions therefor and replacements thereof and all proceeds thereof and
all rights relating thereto.
“Proceeds” has the meaning specified therefor in Section 2.
“PTO” means the United States Patent and Trademark Office.
“Records” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.
“Secured Obligations” means the obligations of any Grantor and any other obligor
under the Note Documents (i) to pay principal, premium, if any, and interest
(including any interest accruing after the commencement of bankruptcy or
insolvency proceedings) when due and payable, and all other amounts due or to
become due, in each case, under or in connection with the Indenture, the Notes
and any other Note Document, and (ii) to perform all of their other respective
obligations to the Trustee, the Collateral Agent, the Escrow Agent and the
Holders under the Note Documents, in each case, according to the respective
terms thereof (including, in the case of each of clauses (i) and (ii) reasonable
and documented attorneys’, agents’ and professional advisors’ fees and expenses
and any interest, fees, or expenses that accrue after the filing of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any Insolvency Proceeding).
“Secured Parties” shall mean the Collateral Agent, the Escrow Agent, the Trustee
and the Holders.
“Securities Account” means a securities account (as that term is defined in the
UCC).
“Security Interest” has the meaning specified therefor in Section 2.
“Specified Party” has the meaning specified therefor in the definition of
Intellectual Property Licenses in this Agreement.
“Supporting Obligations” means supporting obligations (as such term is defined
in the UCC), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents, General Intangibles, instruments or
Investment Related Property.
“Trademark Security Agreement” means each Trademark Security Agreement executed
and delivered by Grantors, or any of them, and the Collateral Agent, in
substantially the form of Exhibit C.
“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, trade styles, service marks, registered service marks
and service mark applications, including (i) the trade names, registered
trademarks, trademark applications, registered service marks and service mark
applications listed on Schedule 3 to the Disclosure Letter, (ii) all renewals
thereof, (iii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements, misappropriations, violations, or dilutions thereof, (iv) the
right to sue for past, present and future infringements and dilutions thereof,
(v) the goodwill of each Grantor’s business symbolized by the foregoing or
connected therewith, and (vi) all of each Grantor’s rights corresponding thereto
throughout the world.
“URL” means “uniform resource locator,” an internet web address.
“Vehicles” means motor vehicles and other assets subject to a certificate of
title statute.
2.
Grant of Security.



(a)Each Grantor hereby unconditionally grants to the Collateral Agent, for the
benefit of the Secured Parties, to secure the Secured Obligations, a continuing
security interest (hereinafter referred to as the “Security Interest”) in all of
such Grantor’s right, title, and interest in and to the following, whether now
owned or hereafter acquired or arising and wherever located (the “Collateral”):


(i)
all of such Grantor’s Accounts;



(ii)
all of such Grantor’s Books;



(iii)
all of such Grantor’s Chattel Paper;



(iv)
all of such Grantor’s Deposit Accounts and Securities Accounts (including the
Escrow Account);



(v)
all of such Grantor’s Goods, Equipment and Fixtures;



(vi)
all of such Grantor’s General Intangibles;



(vii)
all of such Grantor’s Intellectual Property and Intellectual Property Licenses;



(viii)
all of such Grantor’s Documents;



(ix)
all of such Grantor’s Inventory;



(x)
all of such Grantor’s Investment Related Property;



(xi)
all of such Grantor’s Negotiable Collateral;



(xii)
all of such Grantor’s Supporting Obligations;



(xiii)
all of such Grantor’s Commercial Tort Claims;



(xiv)all of such Grantor’s money or cash equivalents or other assets of such
Grantor that now or hereafter comes into existence, whether or not in the
possession, custody, or control of the Collateral Agent (or its agent or
designee) or any other Secured Party; and


(xv)all of the Proceeds (as such term is defined in the UCC) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Collateral Support,
Deposit Accounts, Securities Accounts, Equipment, Fixtures, General Intangibles,
Goods, Intellectual Property, Intellectual Property Licenses, Inventory,
Investment Related Property, Negotiable Collateral, Supporting Obligations,
Vehicles, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
foregoing, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing (the “Proceeds”).
Without limiting the generality of the foregoing, the term “Proceeds” also
includes whatever is receivable or received when Investment Related Property or
proceeds are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes proceeds of any indemnity
or guaranty payable to any Grantor or the Collateral Agent from time to time
with respect to any of the Investment Related Property.
Notwithstanding anything contained in this Agreement to the contrary, no action
shall be taken to grant a security interest in, and the term “Collateral” shall
not include any Excluded Property. None of the covenants or representations and
warranties herein or in any other Collateral Agreements shall apply or be made
with respect to any property constituting Excluded Property.
3.Security for Secured Obligations. The Security Interest created hereby secures
the payment and performance of the Secured Obligations, whether now existing or
arising hereafter. Without limiting the generality of the foregoing, this
Agreement also secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by the Grantors, or any of them, to the
Collateral Agent and the other Secured Parties or any of them, but for the fact
that they are unenforceable or not allowable (in whole or in part) as a claim in
an Insolvency Proceeding involving any Grantor due to the existence of such
Insolvency Proceeding.


4.Grantors Remain Liable. Anything herein to the contrary notwithstanding, (a)
each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by the Collateral Agent or any other Secured Party of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the Secured Parties shall have any obligation or liability under
such contracts and agreements included in the Collateral by reason of this
Agreement, nor shall any of the Secured Parties be obligated to perform any of
the obligations or duties of any Grantors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder. Unless an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement, the Indenture, the Pledge and Escrow Agreement or any other Note
Document, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting their respective businesses, subject to
and upon the terms hereof and of the Indenture and the other Note Documents.
Without limiting the generality of the foregoing, it is the intention of the
parties hereto that record and beneficial ownership of the Pledged Interests,
including all voting, consensual, dividend, and distribution rights, shall
remain in the applicable Grantor unless (i) an Event of Default has occurred and
is continuing and (ii) the Collateral Agent has notified the applicable Grantor
of the Collateral Agent’s election to exercise such rights with respect to the
Pledged Interests pursuant to Section 15.


5.Representations and Warranties. Each Grantor hereby represents and warrants to
the Collateral Agent, for the benefit of the Secured Parties, that as of the
Issue Date:


(a)    The exact legal name of each Grantor, type of entity of each Grantor, its
state of organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Schedule 1 to the Disclosure Letter.


(b)    Each Grantor’s mailing address and the location of its place of business
(if it has only one) or its chief executive office (if it has more than one
place of business), are disclosed in Schedule 1 to the Disclosure Letter.


(c)    Schedule 2 to the Disclosure Letter sets forth all Commercial Tort Claims
of any Grantor for which the expected amount recoverable exceeds $250,000.


(d)    Schedule 3 to the Disclosure Letter provides a complete and correct list
of (i) all registered Copyrights owned by any Grantor and all applications for
registration of Copyrights owned by any Grantor; (ii) all Intellectual Property
Licenses entered into by any Grantor pursuant to which any Person has granted to
any Grantor any exclusive license of Intellectual Property owned or controlled
by such Person and which Intellectual Property License is material to the
business of such Grantor, including any Intellectual Property that is
incorporated in any Inventory, software, or other product marketed, sold,
licensed, or distributed by such Grantor, other than licenses of
commercially-available software (any such Intellectual Property Licenses, the
“Material Intellectual Property Licenses”); (iii) all Patents owned by any
Grantor and all applications for Patents owned by any Grantor; and (iv) all
registered Trademarks owned by any Grantor and all applications for registration
of Trademarks owned by any Grantor.


(e)    This Agreement creates a valid security interest in the Collateral of
each Grantor, to the extent a security interest therein can be created under the
UCC, securing the payment of the Secured Obligations. Upon the filing of
financing statements listing each applicable Grantor, as a debtor, and the
Collateral Agent, as secured party, in the jurisdictions listed next to such
Grantor’s name on Schedule 5 to the Disclosure Letter, or the delivery of
Control Agreements with respect to each of the Deposit Accounts and Securities
Accounts listed on Schedule 6 to the Disclosure Letter (other than Exempt
Accounts), the Collateral Agent shall have a perfected security interest in and
upon the Collateral (other than the Exempt Accounts and subordinate only to
Permitted Liens) to the extent such security interest can be perfected by the
filing of a financing statement or the delivery of a Control Agreement. Upon
filing of the Copyright Security Agreement with the United States Copyright
Office, filing of the Patent Security Agreement and the Trademark Security
Agreement with the PTO, and the filing of appropriate financing statements in
the jurisdictions listed on Schedule 5, all action necessary to protect and
perfect the Security Interest in the United States in and on each Grantor’s
Patents, Trademarks, or Copyrights has been taken and such perfected Security
Interest is enforceable as such as against any and all creditors of and
purchasers from any Grantor.


(f)    Schedule 4 to the Disclosure Letter provides a complete and correct list
of all Capital Stock owned by any Grantor and all other investment property
owned by any Grantor.


(g)    (i) Except for the Security Interest created hereby, each Grantor is the
sole holder of record and the legal and beneficial owner, free and clear of all
Liens other than Permitted Liens, of the Pledged Interests indicated on Schedule
4 to the Disclosure Letter as being owned by such Grantor and, when acquired by
such Grantor, any Pledged Interests acquired after the Issue Date; (ii) all of
the Pledged Interests are duly authorized and validly issued and to the extent
applicable, fully paid, nonassessable, and, to the extent that (x) the such
Pledged Interests are “securities” for purposes of Articles 8 and 9 of the UCC
or (y) the applicable Pledged Company has elected to have such Pledged Interests
treated as “securities” for such purposes, are certificated and the Pledged
Interests constitute the percentage of the issued and outstanding Capital Stock
of the Pledged Companies of such Grantor identified on Schedule 4 to the
Disclosure Letter; (iii) such Grantor has the right and requisite authority to
pledge, the Investment Related Property pledged by such Grantor to the
Collateral Agent as provided herein; (iv) all actions necessary to perfect and
establish, or otherwise protect, the Collateral Agent’s Liens in the Investment
Related Property, and the proceeds thereof, will have been duly taken (other
than local law perfection requirements in connection with Pledged Interests of
Foreign Subsidiaries.), upon (A) the execution and delivery of this Agreement;
(B) the taking of possession by the Collateral Agent (or its agent or designee)
of any certificates representing the Pledged Interests, together with undated
powers (or other documents of transfer necessary to perfect the Collateral
Agent’s Liens in the Pledged Interests) endorsed in blank by the applicable
Grantor; (C) the filing of financing statements in the applicable jurisdiction
set forth on Schedule 5 to the Disclosure Letter for such Grantor with respect
to the Pledged Interests of such Grantor that are not represented by
certificates, and (D) with respect to any Securities Accounts, and any
securities entitlements or other financial assets credited thereto, the delivery
of Control Agreements with respect thereto; and (v) subject to Section 26
hereof, each Grantor has delivered to and deposited with the Collateral Agent
all certificates representing the Pledged Interests owned by such Grantor to the
extent such Pledged Interests are represented by certificates, and undated
powers (or other documents of transfer necessary to perfect the Collateral
Agent’s Liens in the Pledged Interests) endorsed in blank with respect to such
certificates. None of the Pledged Interests owned or held by such Grantor has
been issued or transferred in violation of any securities registration,
securities disclosure, or similar laws of any jurisdiction to which such
issuance or transfer may be subject.


(h)    No consent, approval, authorization, or other order or other action by,
and no notice to or filing with, any governmental authority or any other Person
is required (i) for the grant of a Security Interest by such Grantor in and to
the Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement
with respect to the Investment Related Property or the remedies in respect of
the Collateral pursuant to this Agreement, except as may be required (x) in
connection with such disposition of Investment Related Property by laws
affecting the offering and sale of securities generally and (y) in connection
with the voting or disposition of Pledged Interests or any other Collateral in
order to comply with applicable law. No Intellectual Property License (excluding
any “shrink wrap” or other similar licenses generally available) of any Grantor
that is necessary to the conduct of such Grantor’s business requires any consent
of any other Person in order for such Grantor to grant the security interest
granted hereunder in such Grantor’s right, title or interest in or to such
Intellectual Property License.


(i)    Schedule 6 to the Disclosure Letter provides a complete and correct list
of all of the Deposit Accounts and Securities Accounts owned by any Grantor.


(j)    To each Grantor’s knowledge, there is no default, breach, violation, or
event of acceleration existing under any Pledged Note and no event has occurred
or circumstance exists which, with the passage of time or the giving of notice,
or both, would constitute a default, breach, violation, or event of acceleration
under any Pledged Note. No Grantor that is an obligee under a Pledged Note has
waived any default, breach, violation, or event of acceleration under such
Pledged Note.


(k)    Schedule 7 to the Disclosure Letter provides a complete and correct list
of all of the Negotiable Collateral owned by any Grantor.


6.Covenants. Each Grantor, jointly and severally, covenants and agrees with the
Collateral Agent that from and after the date of this Agreement and until the
date of termination of this Agreement in accordance with Section 22 it shall
comply with each of the following terms.


(a)
Possession of Collateral.

(i) In the event that any Collateral, including Proceeds, is evidenced by or
consists of Negotiable Collateral (other than letters of credit and
letter-of-credit rights), Investment Related Property, or Chattel Paper, in each
case, having an aggregate value or face amount of $250,000 or more, the Grantors
shall promptly (and in any event within twenty (20) Business Days after receipt
thereof) notify the Collateral Agent in writing thereof, and if and to the
extent that perfection or priority of the Collateral Agent’s Security Interest
is dependent on or enhanced by possession, the applicable Grantor, promptly (and
in any event within thirty (30) Business Days), shall endorse and deliver
physical possession of such Negotiable Collateral, Investment Related Property,
or Chattel Paper to the Collateral Agent, together with such undated powers (or
other relevant document of transfer necessary to perfect the Collateral Agent’s
Liens in such Negotiable Collateral, Investment Related Property, or Chattel
Paper) endorsed in blank and shall execute such other documents and instruments
as shall be necessary to protect the Collateral Agent’s security interest
therein. Notwithstanding the foregoing, no Grantor shall be required to deliver
any such Chattel Paper that is part of a leasing arrangement with any customer
of a Grantor so long as such Grantor is actively seeking to sell such Chattel
Paper to a third party.
(ii) Any limited liability company and any limited partnership controlled by any
Grantor shall either (A) not include in its operative documents any provision
that any Capital Stock in such limited liability company or such limited
partnership be a “security” as defined under Article 8 of the Uniform Commercial
Code or (B) certificate any Capital Stock in any such limited liability company
or such limited partnership. Subject to the last sentence of this Section
6(a)(ii), to the extent an interest in any limited liability company or limited
partnership controlled by any Grantor and pledged hereunder is certificated or
becomes certificated, each such certificate shall be delivered to the Collateral
Agent. Each Grantor hereby agrees that if any of the Pledged Collateral is at
any time not evidenced by certificates of ownership, then each applicable
Grantor shall, to the extent permitted by applicable law, (A) if necessary to
perfect a security interest in such Pledged Collateral and/or provide the
Collateral Agent with “control” (as such term is used in Articles 8 and 9 of the
UCC) over such Pledged Collateral (in each case, subject to the last sentence of
this Section 6(a)(ii)), use commercially reasonable efforts to cause such pledge
to be recorded on the equityholder register or the books of the issuer, execute
any customary pledge forms or other documents necessary or appropriate to
complete the pledge substantially in the form of Exhibit E and give the
Collateral Agent the right to transfer such Pledged Collateral under the terms
hereof, and (B) after the occurrence and during the continuance of any Event of
Default, upon request by the Collateral Agent, (1) cause the organization
documents of each such issuer that is a Subsidiary of a Grantor to be amended to
provide that such Pledged Collateral shall be treated as “securities” for
purposes of the Uniform Commercial Code and (2) cause such Pledged Collateral to
become certificated and delivered to the Collateral Agent. Each Grantor hereby
agrees that it shall use commercially reasonable efforts to create and/or
perfect any security interest in the Capital Stock of any Material Foreign
Subsidiary held by such Grantor in the jurisdiction in which such Material
Foreign Subsidiary is located.
(b)    Chattel Paper. Promptly after acquiring any electronic Chattel Paper with
an aggregate value or face amount equal to or in excess of $250,000 (and in any
event within ten (10) Business Days after receipt thereof) each Grantor shall
notify the Collateral Agent in writing thereof, and shall promptly (and in any
event within twenty (20) Business Days after delivering notice to the Collateral
Agent) take all steps reasonably necessary to grant the Collateral Agent control
of all electronic Chattel Paper in accordance with the UCC and all “transferable
records” as that term is defined in Section 16 of the Uniform Electronic
Transaction Act and Section 201 of the federal Electronic Signatures in Global
and National Commerce Act as in effect in any relevant jurisdiction, to the
extent that the aggregate value or face amount of such electronic Chattel Paper
equals or exceeds $250,000.
(c)
Control Agreements.

(i) Subject to Section 26, each Grantor shall obtain a Control Agreement in form
reasonably satisfactory to the Collateral Agent, from each bank maintaining a
Deposit Account (other than any Excluded Account) for such Grantor, and which
will provide the Collateral Agent with “control” (as such term is used in
Article 9 of the UCC) over each such Deposit Account, provided that no Grantor
shall be required to obtain a Control Agreement covering an Exempt Account or
the Escrow Account; and
(ii) Subject to Section 26, each Grantor shall obtain a Control Agreement in
form reasonably satisfactory to the Collateral Agent, from each securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for any Grantor and which provides the Collateral
Agent with “control” (as such term is used in Articles 8 and 9 of the UCC) over
such financial assets or commodities, provided that no Grantor shall be required
to obtain a Control Agreement covering an Exempt Account or the Escrow Account.
(d)    [Reserved].


(e)    Commercial Tort Claims. If the Grantors (or any of them) obtain
Commercial Tort Claims having a value, or involving an asserted claim, in the
amount of $250,000 or more in the aggregate for all Commercial Tort Claims, then
the applicable Grantor or Grantors shall promptly (and in any event within ten
(10) Business Days of obtaining such Commercial Tort Claim), notify the
Collateral Agent, in writing, upon incurring or otherwise obtaining such
Commercial Tort Claims and, promptly (and in any event within twenty (20)
Business Days after delivery of notice to the Collateral Agent), reasonably
identify such Commercial Tort Claims to the Collateral Agent, and provide such
additional information as may be necessary to permit the Collateral Agent to
file additional financing statements or amendments to existing financing
statements describing such Commercial Tort Claims.


(f)    Government Contracts. If any Account or Chattel Paper arises out of a
contract or contracts constituting Collateral with the United States of America
or any department, agency, or instrumentality thereof (other than with respect
to Excluded Property and contracts that prohibit assignment thereof), the
Grantors shall, upon the occurrence and during the continuance of an Event of
Default, (i) promptly (and in any event within five (5) Business Days of the
occurrence of such Event of Default) notify the Collateral Agent, in writing,
thereof and, (ii) promptly (and in any event within thirty (30) Business Days of
the occurrence of such Event of Default), execute an assignment instrument, and
take any steps reasonably required in order that all moneys due or to become due
under such contract or contracts shall be assigned to the Collateral Agent, for
the benefit of the Secured Parties.


(g)    Intellectual Property.


(i) In order to facilitate filings with the United States Patent and Trademark
Office and the United States Copyright Office, each Grantor shall execute and
deliver to the Collateral Agent one or more Copyright Security Agreements,
Trademark Security Agreements, or Patent Security Agreements, or supplements
thereto, to further evidence the Collateral Agent’s Lien on such Grantor’s
Patents or Trademarks (registered with the PTO or the subject of pending
applications for registration of any Grantor with the PTO), Copyrights
(registered with or applications therefor registered or filed with the U.S.
Copyright Office) or Material Intellectual Property Licenses and the General
Intangibles of such Grantor relating thereto or represented thereby, including,
not more than 15 calendar days after each June 1 and December 1 in each year
beginning with June 1, 2015, and at such other times as the Collateral Agent may
request in writing, within 30 calendar days after receipt by such Grantor of any
such request (or such lesser time as the Collateral Agent may reasonably request
in order to enable it to timely provide any notice to be provided by it
hereunder), such Copyright Security Agreements, Trademark Security Agreements,
or Patent Security Agreements, or supplements thereto, with respect to any new
Patents or Trademarks of any Grantor registered with the PTO or the subject of
pending applications for registration of any Grantor with the PTO, any new
Copyrights or applications therefor registered or filed with the U.S. Copyright
Office and any new Material Intellectual Property Licenses, in each case, which
were entered into, acquired, registered, or for which applications for
registration were filed by any Grantor during the immediately preceding
six-month period and any statement of use or amendment to allege use was filed
with respect to intent-to-use trademark applications. In the case of such
registrations or applications with the United States Patent and Trademark Office
or the United States Copyright Office, which were acquired by any Grantor, each
such Grantor shall file the necessary documents with the appropriate
governmental authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property.
(ii) Each Grantor acknowledges and agrees that the Secured Parties shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this Section
6(g)(iii), each Grantor acknowledges and agrees that no Secured Party shall be
under any obligation to take any steps necessary to preserve rights in the
Collateral consisting of Intellectual Property or Intellectual Property Licenses
against any other Person, but any Secured Party may do so at its option from and
after the occurrence and during the continuance of an Event of Default, and all
expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys, agents and other professionals) shall be for the sole
account of Company.
(h)    Investment Related Property.
(i) If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests after the date hereof, it shall promptly (and in any event
within twenty (20) Business Days of acquiring or obtaining such Collateral)
deliver to the Collateral Agent a duly executed Pledged Interests Addendum
identifying such Pledged Interests.
(ii) Upon the occurrence and during the continuance of an Event of Default,
following the request of the Collateral Agent, all sums of money and property
paid or distributed in respect of the Investment Related Property that are
received by any Grantor shall be held by the Grantors in trust for the benefit
of the Collateral Agent segregated from such Grantor’s other property, and such
Grantor shall deliver it forthwith to the Collateral Agent in the exact form
received.
(iii) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests if the
same is prohibited pursuant to the Indenture.
(iv) Each Grantor agrees that it will obtain all necessary approvals and making
all necessary filings under federal or state law to effect the perfection of the
Security Interest on the Investment Related Property or to effect any sale or
transfer thereof. Each Grantor shall use commercially reasonable efforts to
create and/or perfect any security interest in the Capital Stock of any Material
Foreign Subsidiary held by such Grantor in the jurisdiction in which such
Material Foreign Subsidiary is located.
(i)    [Reserved].


(j)    [Reserved].


(k)    Pledged Notes. Upon the occurrence and during the continuance of an Event
of Default, Grantors (i) without the prior written consent of the Collateral
Agent, will not (A) waive or release any obligation of any Person that is
obligated under any of the Pledged Notes, (B) take or omit to take any action or
knowingly suffer or permit any action to be omitted or taken, the taking or
omission of which would result in any right of offset against sums payable under
the Pledged Notes, or (C) other than dispositions permitted under the Indenture,
assign or surrender their rights and interests under any of the Pledged Notes or
terminate, cancel, modify, change, supplement or amend the Pledged Notes, and
(ii) shall provide to the Collateral Agent copies of all material written
notices (including notices of default) given or received with respect to the
Pledged Notes promptly after giving or receiving such notice.


(l)    Accounts.


(i)    Each Grantor shall keep and maintain at its own cost and expense records
of Accounts in the ordinary course of business. Each Grantor shall, at such
Grantor’s sole cost and expense, after the occurrence and during the continuance
of any Event of Default, deliver all tangible evidence of Accounts, including
all documents evidencing Accounts and any books and records relating thereto to
the Collateral Agent or to its representatives (copies of which evidence and
books and records may be retained by such Grantor). Upon the occurrence and
during the continuance of any Event of Default, the Collateral Agent may (but
shall not be obligated to) transfer a full and complete copy of any Grantor’s
books, records, credit information, reports, memoranda and all other writings
relating to the Accounts to and for the use by any person that has acquired or
is contemplating acquisition of an interest in the Accounts or the Collateral
Agent’s security interest therein without the consent of any Grantor. Upon the
occurrence and during the continuance of any Event of Default, each Grantor
shall legend in form and manner sufficient to reflect the assignment of the
Accounts to the Collateral Agent, the Accounts and the other books, records and
documents of such Grantor evidencing or pertaining to the Accounts with an
appropriate reference to the fact that the Accounts have been assigned to the
Collateral Agent for the benefit of the Secured Parties and that the Collateral
Agent has a security interest therein.


(ii)    So long as no Event of Default has occurred and is continuing, the
Grantors may settle, adjust or compromise any claim, offset, counterclaim or
dispute with any Account Debtor. At any time that an Event of Default has
occurred and is continuing, the Collateral Agent shall, at its option and upon
written notice to the Grantors, have the exclusive right (but shall not be
obligated to) to settle, adjust or compromise any claim, offset, counterclaim or
dispute with Account Debtors or grant any credits, discounts or allowances.


(iii)    The Collateral Agent shall have the right (but not the obligation) at
any time or times, in the name of any applicable Grantor, in the Collateral
Agent’s name or in the name of a nominee of the Collateral Agent, to verify the
validity, amount or any other matter relating to any Accounts or other
Collateral, by mail, telephone, facsimile transmission or otherwise, and each
Grantor shall cooperate fully with the Collateral Agent in an effort to
facilitate and promptly conclude any such verification process.


(m)    Inventory.
(i) Each Grantor shall at all times maintain inventory records in the ordinary
course of business.
(ii) Each Grantor assumes all responsibility and liability arising from or
relating to the production, use, sale or other disposition of the Inventory.
(n)    Updated Collateral Information.
(i) Such Grantor shall, with respect to Schedule 3 of the Disclosure Letter, and
may (but shall not be obligated to), with respect to Schedules, 1, 2, 4, 5, 6
and 7 of the Disclosure Letter and all other information disclosed pursuant to
this Agreement, furnish or cause to be furnished to the Collateral Agent,
semi-annually, not more than 15 calendar days after each June 1 and December 1
in each year beginning with June 1, 2015, and at such other times as the
Collateral Agent may request in writing, within 30 calendar days after receipt
by such Grantor of any such request (or such lesser time as the Collateral Agent
may reasonably request in order to enable it to timely provide any notice to be
provided by it hereunder), such that such updated information and exhibits are
true and correct as of the date so furnished.
(ii) Each Grantor agrees promptly (and in any event within thirty (30) calendar
days of such change) to notify the Collateral Agent in writing of any change in
(A) legal name of any Grantor, (B) the type of organization of any Grantor, (C)
the jurisdiction of organization of any Grantor, or (D) the chief executive
office of any Grantor and take all actions necessary to continue the perfection
of the security interest created hereunder following any such change with the
same priority as immediately prior to such change.
7.Relation to Other Note Documents. The provisions of this Agreement shall be
read and construed with the other Note Documents referred to below in the manner
so indicated.


(a)    Indenture. In the event of any conflict between any one or more
provisions in this Agreement and one or more provisions in the Indenture, such
provisions of the Indenture shall control.


(b)    Pledge and Escrow Agreement. In the event of any conflict between any one
or more provisions in this Agreement and one or more provisions in the Pledge
and Escrow Agreement, such provisions of the Pledge and Escrow Agreement shall
control.


(c)    Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of the Collateral Agent hereunder. In the event of any conflict between
any provision in this Agreement and a provision in a Copyright Security
Agreement, Trademark Security Agreement or Patent Security Agreement, such
provision of this Agreement shall control.


8.
Further Assurances.



(a)    Each Grantor party to the Indenture on the Issue Date shall perfect the
security interests in the Collateral for the benefit of the Collateral Agent,
the Escrow Agent, the Trustee and the Holders, to the extent required by the
Indenture, this Agreement and the other Related Security Documents, promptly
following the Issue Date, but in any event shall do, or cause to be done, all
such acts and things as may be necessary or proper to have all such security
interests perfected by no later than 90 calendar days after the Issue Date. The
Company shall deliver an Officer’s Certificate to the Trustee and the Collateral
Agent confirming that all of the security interests have been perfected as
described in this Section 8(a) by no later than 90 calendar days after the Issue
Date.


(b)    Other than as permitted by Section 17.06 of the Indenture, the Company
shall cause each Subsidiary Guarantor to grant to the Collateral Agent a
Security Interest in, subject to the limitations set forth herein and in the
Note Documents, all of such Subsidiary Guarantor’s Collateral to secure the
Secured Obligations. Upon the execution and delivery of a Joinder by any such
Subsidiary Guarantor, such Subsidiary Guarantor shall become a Grantor hereunder
with the same force and effect as if originally named as a Grantor herein. The
execution and delivery of any instrument adding an additional Grantor as a party
to this Agreement shall not require the consent of any Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor hereunder.


(c)    Subject to the limitations set forth herein, each Grantor agrees that,
from time to time, at its own expense, such Grantor will promptly upon the
request of the Collateral Agent execute and deliver all further instruments and
documents, and take all further action, that is necessary in order to perfect
the Security Interest granted hereby or to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral. Without limiting the foregoing, to the extent the Security
Interest with respect to Borrowing Base Assets has been released pursuant to
Section 17.06 of the Indenture in connection with a Permitted Credit Facility,
immediately upon the termination of such Permitted Credit Facility or the
termination of any restrictions imposed by such Permitted Credit Facility on the
grant of a Security Interest on such Borrowing Base Assets, each Grantor shall
take such action, at its own expense, as necessary to effect a grant to the
Collateral Agent for the benefit of the Secured Party, a Security Interest in
all of such Grantor’s right, title and interest in and to such Borrowing Base
Assets and to perfect such Security Interest.


(d)    Each Grantor authorizes the filing by the Collateral Agent (with no
obligation) of financing or continuation statements, or amendments thereto, and,
subject to the limitations set forth herein, such Grantor will execute and
deliver to the Collateral Agent such other instruments or notices, as the
Collateral Agent may reasonably request, in order to perfect and preserve the
Security Interest purported to be granted hereby.


(e)    Each Grantor authorizes the Collateral Agent (with no obligation) at any
time and from time to time to file, transmit, or communicate, as applicable,
financing statements and amendments (i) describing the Collateral as “all
personal property of debtor” or “all assets of debtor” or words of similar
effect, (ii) describing the Collateral as being of equal or lesser scope or with
greater detail, or (iii) that contain any information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance.


(f)    Notwithstanding anything else in this Agreement, no Grantor shall be
required to (i) take any actions in any non-U.S. jurisdiction to create or
perfect any security interest in the Collateral (other than to use commercially
reasonable efforts to perfect the pledge by a Grantor of the Capital Stock of a
Material Foreign Subsidiary), including the registration of Intellectual
Property in any non-U.S. jurisdiction, (ii) enter into any security agreements
or pledge agreements governed under the laws of any non-U.S. jurisdiction,
except to use commercially reasonable efforts to perfect the pledge by a Grantor
of the Capital Stock of a Material Foreign Subsidiary, (iii) take any actions to
perfect a security interest in letter of credit rights other than the filing of
a UCC-1 financing statement, (iv) perfect any security interest in (A) any real
property (whether fee owned or leasehold) or (B) any motor vehicles, airplanes,
vessels and other assets subject to certificates of title, (C) obtain any
landlord waivers, bailee letters or waivers or the like, or (D) obtain Control
Agreements for an Exempt Account.


9.Collateral Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent (or its designee), without obligation, (a) may (but shall not be obligated
to) proceed to perform any and all of the obligations of any Grantor contained
in any contract, lease, or other agreement and exercise any and all rights of
any Grantor therein contained as fully as such Grantor itself could, (b) to the
extent permitted under such Intellectual Property Licenses, shall have the right
to use any Grantor’s rights under Intellectual Property Licenses in connection
with the enforcement of the Collateral Agent’s rights hereunder, including the
right to prepare for sale and sell any and all Inventory and Equipment now or
hereafter owned by any Grantor and now or hereafter covered by such licenses,
and (c) shall have the right to request that any Capital Stock that is pledged
hereunder be registered in the name of the Collateral Agent or any of its
nominees.


10.Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints the Collateral Agent its attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise, at
such time as an Event of Default has occurred and is continuing under any Note
Document, to take any action and to execute any instrument which may be
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:


(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;
(b)    to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;


(c)    to file any claims or take any action or institute any proceedings which
may be necessary to protect the Collateral Agent’s security interest;


(d)    to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to such Grantor in respect
of any Account of such Grantor;


(e)    to use any Intellectual Property or exercise any rights under
Intellectual Property Licenses of such Grantor (to the extent grantable by such
Grantor without breaching or violating any agreement), including but not limited
to any labels, Patents, Trademarks, trade names, URLs, domain names, industrial
designs, Copyrights, or advertising matter (subject, in the case of trademarks,
to sufficient rights to quality control and inspection in favor of such Grantor
to avoid the risk of invalidation of such trademarks and, in the case of trade
secrets, to an obligation of the Collateral Agent to take reasonable steps under
the circumstances to keep the trade secrets confidential to avoid the risk of
invalidation of such trade secrets), in preparing for sale, advertising for
sale, or selling Inventory or other Collateral and to collect any amounts due
under Accounts, contracts or Negotiable Collateral of such Grantor; and


(f)    the Collateral Agent, on behalf of the Secured Parties, shall have the
right, but shall not be obligated, to bring suit in its own name to enforce the
Intellectual Property and Intellectual Property Licenses and, if the Collateral
Agent shall commence any such suit, the appropriate Grantor shall, at the
request of the Collateral Agent, do any and all lawful acts and execute any and
all proper documents reasonably required by the Collateral Agent in aid of such
enforcement.


To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable and shall
terminate automatically upon termination of this Agreement.


11.Collateral Agent May Perform. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may, but shall not be obligated to,
itself perform, or cause performance of, such agreement, and the reasonable
expenses of the Collateral Agent incurred in connection therewith shall be
payable, jointly and severally, by Grantors.


12.Collateral Agent’s Duties. The powers conferred on the Collateral Agent
hereunder are solely to protect the Collateral Agent’s security interest in the
Collateral, for the benefit of the Secured Parties, and shall not impose any
duty upon the Collateral Agent to exercise any such powers. Except for the safe
custody of any Collateral in its actual possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral. The
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its actual possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property. The further rights and duties of the
Collateral Agent as provided in Article 17 of the Indenture apply under this
Agreement and any Related Security Document mutatis mutandis.


13.Collection of Accounts, General Intangibles and Negotiable Collateral. At any
time upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent or the Collateral Agent’s designee may (but shall not be
obligated to) (a) notify Account Debtors of any Grantor that the Accounts,
General Intangibles, Chattel Paper or Negotiable Collateral of such Grantor have
been assigned to the Collateral Agent, for the benefit of the Secured Parties,
or that the Collateral Agent has a security interest therein, and (b) collect
the Accounts, General Intangibles and Negotiable Collateral of any Grantor
directly, and any collection costs and expenses shall constitute part of such
Grantor’s Secured Obligations under the applicable Note Documents.


14.Disposition of Pledged Interests by the Collateral Agent. None of the Pledged
Interests existing as of the date of this Agreement are, and additional Pledged
Interests hereafter acquired on the date of acquisition thereof may not be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. Each Grantor understands that in connection with such
disposition, the Collateral Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market. Each Grantor hereby waives, to the
fullest extent permitted by law, any claims against the Collateral Agent arising
by reason of the fact that the price at which the Pledged Interests or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Pledged Interests to more than one offeree.


15.Voting and Other Rights in Respect of Pledged Interests. Upon the occurrence
and during the continuation of an Event of Default, (i) the Collateral Agent
may, at its option, and with three (3) Business Days prior notice to any
Grantor, and in addition to all rights and remedies available to the Collateral
Agent hereunder or under any other agreement, at law, in equity, or otherwise,
exercise all voting rights, or any other ownership or consensual rights
(including any dividend or distribution rights) in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is the Collateral
Agent obligated by the terms of this Agreement to exercise such rights, and (ii)
if the Collateral Agent duly exercises its right to vote any of such Pledged
Interests, each Grantor hereby appoints the Collateral Agent, such Grantor’s
true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged
Interests in any manner the Collateral Agent deems advisable for or against all
matters submitted or which may be submitted to a vote of shareholders, partners
or members, as the case may be. The power-of-attorney and proxy granted hereby
is coupled with an interest and shall be irrevocable and shall automatically
terminate upon termination of this Agreement.


16.Remedies. Upon the occurrence and during the continuance of an Event of
Default:


(a)    the Collateral Agent may (but shall not be obligated to) exercise in
respect of the Collateral, in addition to other rights and remedies provided for
herein, in the other Note Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the UCC or any other
applicable law. Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, the Collateral Agent without demand of
performance or other demand, advertisement or notice of any kind (except a
notice specified below of time and place of public or private sale) to or upon
any Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
UCC or any other applicable law), may take immediate possession of all or any
portion of the Collateral and (i) require Grantors to, and each Grantor hereby
agrees that it will at its own expense and upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at one or more locations
specified by the Collateral Agent, and (ii) without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit, and upon such other terms as the Collateral Agent may deem
commercially reasonable. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten (10) calendar days’ notice to the
applicable Grantor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification
and specifically such notice shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the UCC. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor agrees that the
internet shall constitute a “place” for purposes of Section 9-610(b) of the UCC.
Each Grantor agrees that any sale of Collateral to a licensor pursuant to the
terms of a license agreement between such licensor and a Grantor is sufficient
to constitute a commercially reasonable disposition (including as to method,
terms, manner, and time) within the meaning of Section 9-610 of the UCC.


(b)    the Collateral Agent is hereby granted (to the extent grantable by such
Grantor without breaching or violating any agreement) a license or other right
to use, without liability for royalties or any other charge, each Grantor’s
Intellectual Property (subject, in the case of trademarks, to sufficient rights
to quality control and inspection in favor of such Grantor to avoid the risk of
invalidation of such trademarks and, in the case of trade secrets, to an
obligation of the Collateral Agent to take reasonable steps under the
circumstances to keep the trade secrets confidential to avoid the risk of
invalidation of such trade secrets), including but not limited to, any labels,
Patents, Trademarks, trade names, URLs, domain names, industrial designs,
Copyrights, and advertising matter, whether owned by any Grantor or with respect
to which any Grantor has rights under license, sublicense, or other agreements
(including any Intellectual Property License), as it pertains to the Collateral,
in preparing for sale, advertising for sale and selling any Collateral, and each
Grantor’s rights under all licenses and all franchise agreements shall inure to
the benefit of the Collateral Agent.


(c)    the Collateral Agent may (but shall not be obligated to), in addition to
other rights and remedies provided for herein, in the other Note Documents, or
otherwise available to it under applicable law and without the requirement of
notice to or upon any Grantor or any other Person (which notice is hereby
expressly waived to the maximum extent permitted by the UCC or any other
applicable law), (i) with respect to any Grantor’s Deposit Accounts in which the
Collateral Agent’s Liens are perfected by control under Section 9-104 of the
UCC, instruct the bank maintaining such Deposit Account for the applicable
Grantor to pay the balance of such Deposit Account to or for the benefit of the
Collateral Agent, and (ii) with respect to any Grantor’s Securities Accounts in
which the Collateral Agent’s Liens are perfected by control under Section 9-106
of the UCC, instruct the securities intermediary maintaining such Securities
Account for the applicable Grantor to (A) transfer any cash in such Securities
Account to or for the benefit of the Collateral Agent, or (B) liquidate any
financial assets in such Securities Account that are customarily sold on a
recognized market and transfer the cash proceeds thereof to or for the benefit
of the Collateral Agent.


(d)    Any cash held by the Collateral Agent as Collateral and all cash proceeds
received by the Collateral Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral shall be applied
against the Secured Obligations in the order set forth in the Indenture. In the
event the proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.


(e)    Each Grantor hereby acknowledges that the Secured Obligations arise out
of a commercial transaction, and agrees that if an Event of Default shall occur
and be continuing the Collateral Agent shall have the right to an immediate writ
of possession without notice of a hearing. The Collateral Agent shall have the
right to the appointment of a receiver for the properties and assets of each
Grantor, and each Grantor hereby consents to such rights and such appointment
and hereby waives any objection such Grantor may have thereto or the right to
have a bond or other security posted by the Collateral Agent.


17.Remedies Cumulative. Each right, power, and remedy of the Collateral Agent as
provided for in this Agreement or in the other Note Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Note Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Collateral Agent, of any one or
more of such rights, powers, or remedies shall not preclude the simultaneous or
later exercise by the Collateral Agent of any or all such other rights, powers,
or remedies.


18.Marshaling. The Collateral Agent shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of the Collateral Agent’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.


19.Indemnity and Expenses.


(a)    Each Grantor agrees to indemnify the Collateral Agent to the extent the
Company would be required to do so pursuant to the Indenture (including, without
limitation, Section 7.06 thereof which is incorporated herein mutatis mutandis).
This provision shall survive the termination of this Agreement and the
Indenture, the resignation or removal of the Collateral Agent and the repayment
of the Secured Obligations.


(b)    Grantors, jointly and severally, shall, upon written demand therefor and
with reasonable detailed documentation thereof, pay to the Collateral Agent all
the expenses which the Collateral Agent may incur in connection with (i) the
administration of this Agreement, (ii) the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Note Documents, (iii) the exercise or enforcement of any of the
rights of the Collateral Agent hereunder or (iv) the failure by any Grantor to
perform or observe any of the provisions hereof.


20.Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER NOTE
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any
Grantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Collateral Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No amendment of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by the Collateral Agent
and each Grantor to which such amendment applies. The Collateral Agent shall not
by any act, delay, omission or otherwise, be deemed to have waived any of its
rights or remedies hereunder, unless such waiver is in writing and signed by the
Collateral Agent and then only to the extent therein set forth. A waiver by the
Collateral Agent of any right or remedy which the Collateral Agent would
otherwise have had on any other occasion. Any waivers, amendments or otherwise
occurring under this Agreement or any Collateral Agreement must occur in
compliance with the Indenture.


21.Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to the Collateral
Agent at its address specified in the Indenture, and to any of the Grantors at
their respective addresses specified in the Indenture, as applicable, or, as to
any party, at such other address as shall be designated by such party in a
written notice to the other party.


22.Continuing Security Interest; Releases and Assignments.


(a)    This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until all Secured
Obligations (other than unasserted contingent indemnification obligations) have
been paid in full in accordance with the provisions of the Note Documents, (ii)
be binding upon each Grantor, and their respective successors and assigns, and
(iii) inure to the benefit of, and be enforceable by, the Collateral Agent, and
its successors, transferees and assigns.


(b)    The Security Interests securing the Secured Obligations shall be released
with respect to any Collateral, in whole or in part, to the extent the release
of such Security Interests in such Collateral is provided for, or permitted by,
and in accordance with, the terms of the Indenture and any other Note Document
(other than this Agreement) governing such Secured Obligations.


(c)    At the time of any release pursuant to clause (b) above, all rights to
the Collateral released shall revert to the Grantors or any other Person
entitled thereto, and the Collateral Agent shall return to the Grantors any such
released Collateral in its possession.


(d)    No transfer or renewal, extension, assignment, or termination of this
Agreement or of the Indenture or any other Note Document or any other instrument
or document executed and delivered by any Grantor to the Collateral Agent nor
the taking of further security, nor the retaking or re-delivery of the
Collateral to any Grantor by the Collateral Agent, nor any other act of the
Secured Parties, or any of them, shall release any Grantor from any obligation,
except a release in accordance with this Section 22.


23.
Governing Law.



(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. EACH GRANTOR AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


(b)    Each Grantor (i) agrees that any suit, action or proceeding against it
arising out of or relating to this Agreement may be instituted in any U.S.
federal court with applicable subject matter jurisdiction sitting in The City of
New York; (ii) waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding, and any claim that any suit, action or proceeding in
such a court has been brought in an inconvenient forum; and (iii) submits to the
non-exclusive jurisdiction of such courts in any suit, action or proceeding.


24.Collateral Agent. Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Collateral Agent” shall be a
reference to the Collateral Agent, for the benefit of each of the Secured
Parties. The parties hereto acknowledge and agree that U.S. Bank National
Association is entering into this Agreement solely in its capacity as Collateral
Agent under the Indenture and not in its individual capacity.


25.Miscellaneous.


(a)    This Agreement is a Note Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Note Document mutatis
mutandis.


(b)    Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.


(c)    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.


(d)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any the Collateral Agent or any Grantor, whether under any
rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.


(e)    The pronouns used herein shall include, when appropriate, either gender
and both singular and plural, and the grammatical construction of sentences
shall conform thereto.


(f)    Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein to the satisfaction, repayment, or payment in full
of the Secured Obligations shall mean the repayment in full in cash of all
Secured Obligations other than unasserted contingent indemnification Secured
Obligations. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein shall be satisfied by the transmission of a Record.


(g)    All of the annexes, schedules and exhibits attached to this Agreement
shall be deemed incorporated herein by reference.


26.Post-Closing Matters. The Grantors hereby agree to deliver to the Collateral
Agent, on or prior to the date that is 90 calendar days after the Issue Date
(and the Grantors’ obligations under this Agreement and the Indenture are
subject to and qualified by the following):


(a)    all documents representing all Pledged Interests and Pledged Notes
(including the promissory note set forth on Schedule 7 of the Disclosure Letter)
and related undated powers or endorsements duly executed in blank;


(b)    insurance certificates and applicable endorsements, naming the Collateral
Agent as an additional insured or mortgagee/loss payee thereunder, as
applicable, under any insurance maintained by the Grantors; and


(c)    a Control Agreement with respect to the Accounts set forth on Schedule 6
of the Disclosure Letter other than the Exempt Accounts.
[signature pages follow]






IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.


GRANTOR:
CYAN, INC.


 
 
 
By:
 
 
Name:
 
 
Title:
 





COLLATERAL AGENT:
U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as the Collateral Agent
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 









ANNEX 1 TO SECURITY AND PLEDGE AGREEMENT
FORM OF JOINDER
Joinder No. [__] (this “Joinder”), dated as of ____________ __ , 201_ by and
between ____________, a ____________ (the “New Subsidiary”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, solely in its capacity as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Indenture, dated as of December 12, 2014, among Cyan,
Inc. a Delaware corporation (the “Company), the guarantors party thereto and
U.S. Bank National Association, a national banking association, as Trustee and
the Collateral Agent (as it may be amended, supplemented, extended, renewed,
replaced, refunded or modified from time to time, the “Indenture”), the Company
has issued to the Holders (as defined in the Indenture) the 8.0% Convertible
Senior Secured Notes due 2019 (the “Notes”);
WHEREAS, pursuant to the Indenture, the New Subsidiary is required to execute,
among other documents, a supplemental indenture in order to become a Grantor
under the Indenture; and
WHEREAS, pursuant to Section 8 of the Security Agreement, dated as of December
12, 2014, among the Company, the other grantors from time to time party thereto
and the Collateral Agent (as amended, restated, modified or otherwise
supplemented from time to time, the “Security Agreement”), the New Subsidiary
may become a Grantor under the Security Agreement;
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the New Subsidiary hereby agrees as follows:
1.     All initially capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement or, if not defined
therein, in the Indenture.
2.     The New Subsidiary, by its signature below, becomes a “Grantor” under the
Security Agreement with the same force and effect as if originally named therein
as a “Grantor” and the New Subsidiary hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary does hereby unconditionally grant to the
Collateral Agent, for the benefit of the Secured Parties, to secure the Secured
Obligations, a continuing security interest in and to all of such New
Subsidiary’s right, title and interest in and to the Collateral. Schedule 2,
“Commercial Tort Claims”, Schedule 3, “Intellectual Property”, Schedule 4,
“Pledged Companies”, Schedule 5, “List of Uniform Commercial Code Filing
Jurisdictions”, Schedule 6 “Accounts” and Schedule 7 “Negotiable Collateral”
attached hereto supplement Schedules 2 through 7, respectively, to the
Disclosure Letter. Each reference to a “Grantor” in the Security Agreement and
the other Note Documents shall be deemed to include the New Subsidiary. The
Security Agreement is incorporated herein by reference. The New Subsidiary
authorizes the Collateral Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
thereto (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or (iii)
that contain any information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance. The New Subsidiary also hereby ratifies
any and all financing statements or amendments previously filed by the
Collateral Agent in any jurisdiction in connection with the Note Documents.
4.     The New Subsidiary represents and warrants to the Collateral Agent and
the Secured Parties that this Joinder has been duly executed and delivered by
such New Subsidiary and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium, or other similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
5.     This Agreement is a Note Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Joinder by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.
6.     The Security Agreement, as supplemented hereby, shall remain in full
force and effect.
7.     THE VALIDITY OF THIS JOINDER, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
8.     THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS JOINDER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT COLLATERAL AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE COLLATERAL AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. COLLATERAL
AGENT AND EACH NEW SUBSIDIARY WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 8.
9.     TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL AGENT AND
EACH NEW SUBSIDIARY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS JOINDER OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. COLLATERAL AGENT
AND EACH NEW SUBSIDIARY REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS JOINDER MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.
 
NEW SUBSIDIARY:
 
 
 
[NAME OF NEW SUBSIDIARY]
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 


COLLATERAL AGENT:
 
 
 
U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as the Collateral Agent
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



EXHIBIT A
COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this ___ day of __________, 201__, by and among Grantors listed on the signature
pages hereof (each a “Grantor”, and collectively, jointly and severally, the
“Grantors”), and U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”).
WITNESSETH:
WHEREAS, pursuant to the Indenture, dated as of December 12, 2014 among CYAN,
INC., a Delaware corporation (the “Company”), the subsidiary guarantors party
thereto and U.S. Bank National Association, a national banking association, as
Trustee and the Collateral Agent (as it may be amended, supplemented, extended,
renewed, replaced, refunded or modified from time to time, the “Indenture”), the
Company, has issued to the Holders (as defined in the Indenture) the 8.0%
Convertible Senior Secured Notes due 2019 (the “Notes”). Each Grantor is
entering into this Copyright Security Agreement in order to induce the Holders
(as defined in the Indenture) to purchase the Notes and to secure the Secured
Obligations;
WHEREAS, the Collateral Agent is willing to enter into the Indenture and the
Holders are willing to purchase the Notes, but only upon the condition, among
others, that Grantors shall have executed and delivered to the Collateral Agent,
for the benefit of the Secured Parties, that certain Security and Pledge
Agreement, dated as of December 12, 2014 (including all annexes, exhibits or
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security and Pledge Agreement”); and
WHEREAS, pursuant to the Security and Pledge Agreement, Grantors are required to
execute and deliver to the Collateral Agent, for the benefit of the Secured
Parties, this Copyright Security Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agree as
follows:
1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security and Pledge Agreement or,
if not defined therein, in the Indenture.
2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants to the Collateral Agent, for the benefit of each of the
Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Copyright Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Copyright Collateral”):
(a) all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;
(b) all renewals or extensions of the foregoing; and
(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Copyright Intellectual
Property License.
Notwithstanding the foregoing, in no event shall the Copyright Collateral
include any Excluded Property.
3. SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to the Collateral Agent, the Secured
Parties or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
4. SECURITY AND PLEDGE AGREEMENT. The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interests granted to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Security and Pledge Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of the Collateral Agent
with respect to the Security Interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Security and Pledge Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. To the extent there is any inconsistency between this
Copyright Security Agreement and the Security and Pledge Agreement, the Security
and Pledge Agreement shall control.
5. AUTHORIZATION TO SUPPLEMENT. Each Grantor hereby authorizes the Collateral
Agent to unilaterally modify this Copyright Security Agreement by amending
Schedule I to include any future United States registered copyrights or
applications therefor of each Grantor. Notwithstanding the foregoing, no failure
to so modify this Copyright Security Agreement or amend Schedule I shall in any
way affect, invalidate or detract from the Collateral Agent’s continuing
security interest in all Copyright Collateral, whether or not listed on Schedule
I.
6. COUNTERPARTS. This Copyright Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Copyright
Security Agreement. Delivery of an executed counterpart of this Copyright
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Copyright Security Agreement. Any party delivering an executed counterpart
of this Copyright Security Agreement by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.
7. CONSTRUCTION. This Copyright Security Agreement is a Note Document. Unless
the context of this Copyright Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof’, “herein”, “hereby”,
“hereunder”, and similar terms in this Copyright Security Agreement refer to
this Copyright Security Agreement as a whole and not to any particular provision
of this Copyright Security Agreement. Section, subsection, clause, schedule, and
exhibit references herein are to this Copyright Security Agreement unless
otherwise specified. Any reference in this Copyright Security Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein to the satisfaction, repayment, or payment in full
of the Secured Obligations shall mean the repayment in full in cash of all
Secured Obligations other than unasserted contingent indemnification Secured
Obligations. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein shall be satisfied by the transmission of a Record.
8. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. EACH GRANTOR AND THE TRUSTEE HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
9. Each Grantor (i) agrees that any suit, action or proceeding against it
arising out of or relating to this Agreement may be instituted in any U.S.
federal court with applicable subject matter jurisdiction sitting in The City of
New York; (ii) waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding, and any claim that any suit, action or proceeding in
such a court has been brought in an inconvenient forum; and (iii) submits to the
non-exclusive jurisdiction of such courts in any suit, action or proceeding.
10. It is understood and agreed that U.S. Bank National Association is entering
into this Copyright Security Agreement solely in its capacity as Collateral
Agent under the Indenture. In acting under this Copyright Security Agreement,
the Collateral Agent shall be entitled to all of the rights, privileges and
immunities of the Collateral Agent under the Indenture as if such rights,
privileges and immunities were set forth herein.
[signature page follows]


IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.
 
GRANTORS:
 
 
 
CYAN, INC., as Company
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 


[OTHER GRANTORS]



 
COLLATERAL AGENT:
 
 
 
U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as the Collateral Agent
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





SCHEDULE I
TO
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS
Grantor
 
Country
 
Copyright
 
Registration
No.
 
Registration
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Copyright Licenses


EXHIBIT B
PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
___ day of __________, 201__, by and among Grantors listed on the signature
pages hereof (each a “Grantor”, and collectively, jointly and severally, the
“Grantors”), and U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”).
WITNESSETH:
WHEREAS, pursuant to the Indenture, dated as of December 12, 2014 among CYAN,
INC., a Delaware corporation (the “Company”), the subsidiary guarantors party
thereto and U.S. Bank National Association, a national banking association, as
Trustee and the Collateral Agent (as it may be amended, supplemented, extended,
renewed, replaced, refunded or modified from time to time, the “Indenture”), the
Company has issued to the Holders (as defined in the Indenture) the 8.0%
Convertible Senior Secured Notes due 2019 (the “Notes”).Each Grantor is entering
into this Patent Security Agreement in order to induce the Holders (as defined
in the Indenture) to purchase the Notes and to secure the Secured Obligations;
WHEREAS, the Collateral Agent is willing to enter into the Indenture and the
Holders are willing to purchase the Notes, but only upon the condition, among
others, that Grantors shall have executed and delivered to the Collateral Agent,
for the benefit of the Secured Parties, that certain Security and Pledge
Agreement, dated as of December 12, 2014 (including all annexes, exhibits or
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security and Pledge Agreement”); and
WHEREAS, pursuant to the Security and Pledge Agreement, Grantors are required to
execute and deliver to the Collateral Agent, for the benefit of the Secured
Parties, this Patent Security Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security and Pledge Agreement or,
if not defined therein, in the Indenture.
2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants to the Collateral Agent, for the benefit of each of the
Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Patent Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Patent Collateral”):
(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I;
(b) all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and
(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.
Notwithstanding the foregoing, in no event shall the Patent Collateral include
any Excluded Property.
3. SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to the Collateral Agent, the Secured
Parties or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
4. SECURITY AND PLEDGE AGREEMENT. The Security Interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interests
granted to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Security and Pledge Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the Security Interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security and Pledge Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. To
the extent there is any inconsistency between this Patent Security Agreement and
the Security and Pledge Agreement, the Security and Pledge Agreement shall
control.
5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Without limiting the Grantors’ obligations under
the Note Documents, each Grantor hereby authorizes the Collateral Agent to
unilaterally modify this Patent Security Agreement by amending Schedule I to
include any new patent rights of each Grantor. Notwithstanding the foregoing, no
failure to so modify this Patent Security Agreement or amend Schedule I shall in
any way affect, invalidate or detract from the Collateral Agent’s continuing
security interest in all Collateral, whether or not listed on Schedule I.
6. COUNTERPARTS. This Patent Security Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Patent
Security Agreement. Delivery of an executed counterpart of this Patent Security
Agreement by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Patent Security Agreement. Any party delivering an executed counterpart of this
Patent Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this Patent
Security Agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Patent
Security Agreement.
7. CONSTRUCTION. This Patent Security Agreement is a Note Document. Unless the
context of this Patent Security Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof’, “herein”, “hereby”, “hereunder”, and
similar terms in this Patent Security Agreement refer to this Patent Security
Agreement as a whole and not to any particular provision of this Patent Security
Agreement. Section, subsection, clause, schedule, and exhibit references herein
are to this Patent Security Agreement unless otherwise specified. Any reference
in this Patent Security Agreement to any agreement, instrument, or document
shall include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts, and contract rights. Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations shall
mean the repayment in full in cash of all Secured Obligations other than
unasserted contingent indemnification Secured Obligations. Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.
8. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. EACH GRANTOR AND THE TRUSTEE HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
9. Each Grantor (i) agrees that any suit, action or proceeding against it
arising out of or relating to this Agreement may be instituted in any U.S.
federal court with applicable subject matter jurisdiction sitting in The City of
New York; (ii) waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding, and any claim that any suit, action or proceeding in
such a court has been brought in an inconvenient forum; and (iii) submits to the
non-exclusive jurisdiction of such courts in any suit, action or proceeding.
10. It is understood and agreed that U.S. Bank National Association is entering
into this Patent Security Agreement solely in its capacity as Collateral Agent
under the Indenture. In acting under this Patent Security Agreement, the
Collateral Agent shall be entitled to all of the rights, privileges and
immunities of the Collateral Agent under the Indenture as if such rights,
privileges and immunities were set forth herein.
[signature page follows]


IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.
 
GRANTORS:
 
 
 
CYAN, INC., as Company
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 


[OTHER GRANTORS]



 
COLLATERAL AGENT:
 
 
 
U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as the Collateral Agent
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



SCHEDULE I
TO
PATENT SECURITY AGREEMENT
Patents
Grantor
 
Country
 
Patent
 
Application/
Patent No.
 
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Patent Licenses




EXHIBIT C
TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this ___ day of __________, 201__, by and among Grantors listed on the signature
pages hereof (each a “Grantor”, and collectively, jointly and severally, the
“Grantors”), and U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”).
WITNESSETH:
WHEREAS, pursuant to the Indenture, dated as of December 12, 2014 among CYAN,
INC., a Delaware corporation (the “Company”), the subsidiary guarantors party
thereto and U.S. Bank National Association, a national banking association, as
Trustee and the Collateral Agent (as it may be amended, supplemented, extended,
renewed, replaced, refunded or modified from time to time, the “Indenture”), the
Company has issued to the Holders (as defined in the Indenture) the 8.0%
Convertible Senior Secured Notes due 2019 (the “Notes”). Each Grantor is
entering into this Trademark Security Agreement in order to induce the Holders
(as defined in the Indenture) to purchase the Notes and to secure the Secured
Obligations;
WHEREAS, the Collateral Agent is willing to enter into the Indenture and the
Holders are willing to purchase the Notes, but only upon the condition, among
others, that Grantors shall have executed and delivered to the Collateral Agent,
for the benefit of the Secured Parties, that certain Security and Pledge
Agreement, dated as of December 12, 2014 (including all annexes, exhibits or
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security and Pledge Agreement”); and
WHEREAS, pursuant to the Security and Pledge Agreement, Grantors are required to
execute and deliver to the Collateral Agent, for the benefit of Secured Parties,
this Trademark Security Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security and Pledge Agreement or,
if not defined therein, in the Indenture.
2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants to the Collateral Agent, for the benefit of each Secured
Party, to secure the Secured Obligations, a continuing security interest
(referred to in this Trademark Security Agreement as the “Security Interest”) in
all of such Grantor’s right, title and interest in and to the following, whether
now owned or hereafter acquired or arising (collectively, the “Trademark
Collateral”):
(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;
(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and
(c) all products and proceeds (as that term is defined in the UCC) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.
Notwithstanding the foregoing, in no event shall the Trademark Collateral
include any Excluded Property.
3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to the Collateral Agent, the Secured
Parties or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
4. SECURITY AND PLEDGE AGREEMENT. The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interests granted to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Security and Pledge Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of the Collateral Agent
with respect to the Security Interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Security and Pledge Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. To the extent there is any inconsistency between this
Trademark Security Agreement and the Security and Pledge Agreement, the Security
and Pledge Agreement shall control.
5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Without limiting the Grantors’ obligations under
the Note Documents, each Grantor hereby authorizes the Collateral Agent to
unilaterally modify this Trademark Security Agreement by amending Schedule I to
include any such new trademark rights of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Trademark Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from the Collateral
Agent’s continuing security interest in all Collateral, whether or not listed on
Schedule I.
6. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Trademark
Security Agreement. Delivery of an executed counterpart of this Trademark
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Trademark Security Agreement. Any party delivering an executed counterpart
of this Trademark Security Agreement by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.
7. CONSTRUCTION. This Trademark Security Agreement is a Note Document. Unless
the context of this Trademark Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof’, “herein”, “hereby”,
“hereunder”, and similar terms in this Trademark Security Agreement refer to
this Trademark Security Agreement as a whole and not to any particular provision
of this Trademark Security Agreement. Section, subsection, clause, schedule, and
exhibit references herein are to this Agreement unless otherwise specified. Any
reference in this Trademark Security Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full in cash of all Secured
Obligations other than unasserted contingent indemnification Secured
Obligations. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein or in any other Note Document shall be satisfied by the transmission of a
Record.
8. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. EACH GRANTOR AND THE TRUSTEE HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
9. Each Grantor (i) agrees that any suit, action or proceeding against it
arising out of or relating to this Agreement may be instituted in any U.S.
federal court with applicable subject matter jurisdiction sitting in The City of
New York; (ii) waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding, and any claim that any suit, action or proceeding in
such a court has been brought in an inconvenient forum; and (iii) submits to the
non-exclusive jurisdiction of such courts in any suit, action or proceeding.
10. It is understood and agreed that U.S. Bank National Association is entering
into this Trademark Security Agreement solely in its capacity as Collateral
Agent under the Indenture. In acting under this Trademark Security Agreement,
the Collateral Agent shall be entitled to all of the rights, privileges and
immunities of the Collateral Agent under the Indenture as if such rights,
privileges and immunities were set forth herein.
[signature page follows]
IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.
 
GRANTORS:
 
 
 
CYAN, INC., as Company
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 


[OTHER GRANTORS]



 
COLLATERAL AGENT:
 
 
 
U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as the Collateral Agent
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
Trademark Registrations/Applications
Grantor
 
Country
 
Mark
 
Application/
Registration
No.
 
App/Reg
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Trademark Licenses




EXHIBIT D
PLEDGED INTERESTS ADDENDUM
This Pledged Interests Addendum, dated as of ____________, 20__ (this “Pledged
Interests Addendum”), is delivered pursuant to Section 6 of the Security and
Pledge Agreement referred to below. The undersigned hereby agrees that this
Pledged Interests Addendum may be attached to that certain Security and Pledge
Agreement, dated as of December 12, 2014, (as amended, restated, supplemented,
or otherwise modified from time to time, the “Security and Pledge Agreement”),
made by the undersigned, together with the other Grantors named therein, to U.S.
BANK NATIONAL ASSOCIATION, solely in its capacity as the Collateral Agent.
Initially capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Security and Pledge Agreement or, if not defined
therein, in the Indenture. The undersigned hereby agrees that the additional
interests listed on Schedule I shall be and become part of the Pledged Interests
pledged by the undersigned to the Collateral Agent in the Security and Pledge
Agreement and any pledged company set forth on Schedule I shall be and become a
“Pledged Company” under the Security and Pledge Agreement, each with the same
force and effect as if originally named therein.
This Pledged Interests Addendum is a Note Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.
THE VALIDITY OF THIS PLEDGED INTERESTS ADDENDUM, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PLEDGED INTERESTS ADDENDUM SHALL BE TRIED AND LITIGATED ONLY IN THE STATE,
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE COLLATERAL
AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY
BE FOUND. COLLATERAL AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS PARAGRAPH.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS PLEDGED INTERESTS ADDENDUM OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
COLLATERAL AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
PLEDGED INTERESTS ADDENDUM MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.
 
GRANTORS:
 
 
 
CYAN, INC., as Company
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 


[OTHER GRANTORS]



SCHEDULE I
TO
PLEDGED INTERESTS ADDENDUM
 
COLLATERAL AGENT:
 
 
 
U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as the Collateral Agent
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

Pledged Interests
Name of
Grantor
 
Name of
Pledged
Company
 
Number of
Shares/Units
 
Class of
Interests
 
Percentage
of Class
Owned
 
Certificate
Nos.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















EXHIBIT E
ISSUER’S ACKNOWLEDGMENT
The undersigned hereby (i) acknowledges receipt of a copy of that certain
Security and Pledge Agreement, dated as of December 12, 2014 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Security
and Pledge Agreement”; capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), the
grantors from time to time party thereto (the “Grantors”) and U.S. Bank National
Association, solely in its capacity as collateral agent (the “Collateral
Agent”), (ii) agrees promptly to note on its books the security interests
granted to the Collateral Agent and confirmed under the Security Agreement,
(iii) agrees that it will comply with instructions of the Collateral Agent or
its nominee with respect to the applicable Collateral without further consent by
the applicable Grantor, (iv) [agrees that the “issuer’s jurisdiction” (as
defined in Section 8-110 of the UCC) is the State of New York, U.S.A.,
(v)] agrees to notify the Collateral Agent upon obtaining knowledge of any
interest in favor of any person in the applicable Collateral that is adverse to
the interest of the Collateral Agent therein, and [(v)][(vi)] waives any right
or requirement at any time hereafter to receive a copy of the Security Agreement
in connection with the registration of any Collateral thereunder in the name of
the Collateral Agent or its nominee or the exercise of voting rights by the
Collateral Agent or its nominee.


 
 
 
 
 
[ ]
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




111999812 v6